Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 17: Appendix F (part 3)

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
APPENDIX F BIODIVERSITY BASELINE SURVEY REPORTS

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
Annex 1 Summary of key-informant interviews

# | Date | Name Village eat Tel No. Significant Roosts
in Area

One, rock crevice,

1 | 03/02 | Mr. Vongsavanh | Dak Ta Ook Noy 21 020 9344 6180 | ~100 bats, outside
project area

2 | 03/02 | Mr. Nousak District authority 7 020 9833 8522 | None

3_ | 03/02 | Mr. Voonkham Dak Dom 4 030 9485 852__| None

4 | 06/02 | Local farmer Dak Ta Ook Noy - - None

5 | 07/02 | Mt Bounyouy | Dakran 21 - None

Sysouphanh

6 | 12/02 | Mr. Sengmaly Xieng Louang 15 - None

7 | 12/02 | Mr. Vonemany Trongmeuang 46 030 4507 160__| None

8 | 14/02 | Mr. Bounxang Trongmeuang 23 - None

9 | 25/02 | Mr. Sengpha Dak Chieng A 30 - None
One, rock crevice,

10 | 26/02 | Mr. Vongkeo Dak Chieng A 35 030 9887 538 | ~100 bats, Houay
Vee

11 | 26/02 | Mr. Syphone Dak Chieng A 27 - None
One, rock crevice,

12 | 26/02 | Mr. Suonsavanh_ | Dak Chieng A 29 - =100 bats, Houay
Vee

13 | 02/03 | Local villager Dak Chieng A 20 - None

14 | 17/03 | Local villager Dak Chieng A 40 030 4528 529 | None

15 | 24/03 | Mr. Viengsamone | Trangyeung 22 020 9964 2839 | None

16 | 25/03 | Mr. Sengchon Plao 40 030 9419 834 | None

17 | 14/07 | Local villager Dak Yen 20 - None

18 | 14/07 | Mr. Cheam Dak Yen 35 - None

19 | 14/07 | Local villager Dak Yen 50 - None

20 | 16/07 | Mr. Khammina Dak Yen 49 030 9898 013__| None

21 | 16/07 | Mr. Kham Eik Dak Yen 49 030 9502 092__| None
Dak Kor Cave,
with 10,000 bats, 3-

22 | 21/07 | Mr. Vong Son Xieng Louang 42 - 4 hrs walk from

Dak Nong village,
Sanxay District,
Attapu Province

31
Annex 2 Coordinates of sites sampled with live-traps & acoustic devices (SM4s)

roadleaf evergreen forest, Pa=Pasture, Pbf=Primary

roadleaf evergreen forest,

Pl=Plantation. Bold font indicates the dominant habitat present.

Habitats: Ag=Arable agriculture, Ba=Banana grove, Bg=Bamboo grove, Dbf=Disturbed

'i=Pine forest,

Survey Site Sampling

Zone Code Date Latitude Longitude | Elevation Habitats
LT-01 03/02/202 15.544430° 07.352090° 068 Pbf/Bg
LT-02 04/02/202 15.543470° 07.348000° 70 Dbf/Bg/Pi
1.1 LT-03 05/02/202 15.535080° 07.352120° 977 Dbf
LT-04 05/02/202 15.530460° 07.351450° 973 Dbf/Ag
LT-05 06/02/202 15.528220° 07.343990° 27 Dbf/Bg
LT-06 07/02/202 15.402300° 07.210960° 94 Dbf/Ag
12 LT-07 08/02/202 15.388940° 07.224410° 240 Dbf/Ag
. LT-08 09/02/202 15.401760° 07.225610° 328 Dbf/Ba/Pa
LT-09 10/02/202 15.405610° 07.219270° 334 Dbf/Ba/Pa
LT-10 11/02/202 15.331880° 07.168460° 95 Dbf/Pi/Ag
13 LT-11 12/02/202 15.330500° 07.163950° 215 Dbf/Pdf/Ag
~ LT-12 13/02/202 15.320530° 07.168010° 226 Dbf/Ag/Pi
LT-13 14/02/202 15.320540° 07.167980° 79 Dbf/Pi
LT-14 24/02/202 15.419840° 07.123660° 289 Dbf
LT-15 25/02/202 15.420990° 07.120410° 307 Dbf/Pi
2.1 LT-16 26/02/202 15.424840° 07.120150° 256 Pbf
LT-17 27/02/202 15.427420° 107.11940° 246 Dbf/Pi
LT-18 28/02/202 15.436700° 07.117630° 206 Dbf/Pi
LT-19 02/03/202 15.407150° 07.124060° 176 Dbf
LT-20 03/03/202 15.396230° 07.122250° 180 Pbf/Pi
2.2 LT-21 04/03/202 15.395430° 07.124820° 179 Pbf/Pi
LT-22 05/03/202 15.400030° 07.125050° 234 Dbf/Pi
LT-23 06/03/202 15.404640° 07.127100° 214 Dbf/Pi
LT-24 16/03/202 15.461700° 07.082100° 240 Pbf
LT-25 17/03/202 15.464010° 07.077600° 205 Dbf
LT-26 18/03/202 15.463290° 07.074470° 145 Dbf
LT-27 19/03/202 15.466280° 07.079330° 219 Dbf/P1
LT-28 20/03/202 15.468970° 07.075910° 286 Dbf/Bg
31 LT-29 21/03/202 15.473360° 07.077530° 335 Pbf/Dbf
. LT-30 22/03/202 15.477540° 07.073070° 366 Dbf/Ba/Bg
LT-31 23/03/202 15.481690° 07.069520° 424 Pbf
LT-32 24/03/202 15.485490° 07.068850° 425 Pbf
LT-33 25/03/202 15.489150° 07.072460° 471 Pbf
LT-34 26/03/202 15.493310° 07.066790° 380 Pbf
LT-35 27/03/202 15.494320° 07.063990° 392 Dbf
4.1 LT-36 17/06/202 15.479660° 07.153680° 413 Dbf

32

peli Cute ree Latitude | Longitude | Elevation | Habitats
LT-37 | 18/06/2021 | 15.475060° | 107.147430° | _1399 Dbf
LT-38 | 19/06/2021 | 15.471040° | 107.143890° | _1332 Dbf
LT-39 | 20/06/2021 | 15.466940° | 107.146690° | 1500 Dbf/Bg
LT-40_| 21/06/2021 | 15.468480° | 107.143460° | 1363 Pbi/Be
LT-41_| 22/06/2021 | 15.470810° | 107.146360° | __1236 Dbf
LT-42_| 23/06/2021 | 15.475490° | 107.151070° | 1526 Pbf
LT-43 | 24/06/2021 | 15.484620° | 107.165310® | 1361 Pot
LT-44_| 25/06/2021 | 15.482860° | 107.158940° | 1338 Pbf
LT-45_| 26/06/2021 | 15.479950° | 107.158540° |__1415 Pht
LT-46_| 27/06/2021 | 15.481590° | 107.157170° | 1352 Pht
LT-47_| 28/06/2021 | 15.476730° | 107.154730° | 1449 Pot
LT-48_| 14/07/2021 | 15.369040° | 107.146880° | __1233 DbfvPl
LT-49_| 15/07/2021 | 15.378010° | 107.145200° | 1241 Dbf/Pl
51 [_2E-50_| toro7/2021 | 15.347110° | 107.147680° | 1209 Dbi/Ag
LT-51_| 17/07/2021 | 15.355430° | 107.150090° | 1243 Dbi/Ag/Pl
LT-52_| 18/07/2021 | 15.360150° | 107.147160° | 1258 Dbf/Pl
LT-53 | 19/07/2021 | 15.374870° | 107.142110° | 1202 Dbi/Ag
LT-54 | 20/07/2021 | 15.297760° | 107.072620° | __1144 Dbf/Pi
s9 [255 _| 21/07/2021 | 15.295520° | 107.083110° | 1169 Dbf/Ag
LT-56 | 22/07/2021 | 15.308990° | 107.069110° | 1156 Pi/DbE
LT-57 | 23/07/2021 | 15.305780° | 107.073400° | 1142 Dbf/Pi

33

Annex 3 Coordinates of additional acoustic sampling sites (AMs +/or SM4s)

Pl=Plantation. Bold font indicates tl

¢ dominant habitat present.

Habitats: Ag=Arable agriculture, Ba=Banana grove, Bg=Bamboo grove, Dbf=Disturbed
roadleaf evergreen forest, Pa=Pasture, Pbf=Primary broadleaf evergreen forest, Pi=Pine forest,

Survey Site Sampling

Zone Code | Start Date Latitude Longitude Elevation Habitats
AS-01 | 03/02/2021 5.541750° 07.354230° 032 Pbf/Bg
1.1 AS-02 | 04/02/2021 5.542160° 07.349400° 105 Dbf/Bg/Pi
AS-03 | 06/02/2021 5.526510° 07.343060° 146 Dbf/Bg

AS-04 | 07/02/2021 5.403760° 07.216950° 254 Dbf/Ag

12 AS-05_ | 08/02/2021 5.390700° 07.228460° 241 Dbf
. AS-06 | 09/02/2021 5.398760° 07.226010° 361 Dbf/Pa
AS-07 | 10/02/2021 5.407570° 07.216430° 286 Dbf/Pa

1.3 AS-08 | 13/02/2021 5.319880° 07.165280° 194 Dbf/Pi
AS-09 | 23/02/2021 5.435300° 07.118930° 266 Dbf/Pi

AS-10 | 23/02/2021 5.432970° 07.117220° 250 Dbf/Pi

AS-11 | 23/02/2021 5.432390° 07.118690° 300 Dbf/Pi

AS-12 | 23/02/2021 5.428850° 07.118790° 268 Dbf/Pi

AS-13_ | 23/02/2021 5.426890° 07.120520° 245 Pbf

AS-14 | 23/02/2021 5.422620° 07.116260° 257 Pbf/Pi

24 AS-15_ | 23/02/2021 5.422210° 07.118960° 280 Pbf/Pi
. AS-16 | 23/02/2021 5.420580° 07.122430° 291 Dbf/Ag

AS-17_ | 23/02/2021 5.417880° 07.120230° 229 Dbf

AS-18 | 23/02/2021 5.417460° 07.123890° 295 Dbf

AS-19 | 23/02/2021 5.418090° 07.121640° 310 Dbf

AS-20 | 23/02/2021 5.418890° 07.122970° 316 Dbf

AS-21 | 24/02/2021 5.418760° 07.124950° 320 Dbf

AS-22 | 25/02/2021 5.421980° 07.121340° 272 Dbf/Pi

AS-23 | 01/03/2021 5.410780° 07.127340° 200 Dbf

AS-24 | 01/03/2021 5.405760° 07.123730° 232 Dbf/Pi

AS-25_ | 01/03/2021 5.407200° 07.128300° 216 Pbf/Pi

AS-26 | 01/03/2021 5.403190° 107.12405° 226 Dbf/Pi

AS-27 | 01/03/2021 5.400730° 07.126820° 221 Pbf

2.2 AS-28 | 01/03/2021 5.397440° 07.121560° 188 Pbf/Pi

AS-29 | 01/03/2021 5.395110° 07.126890° 179 Pbf

AS-30 | 01/03/2021 5.395320° 07.122420° 176 Dbf

AS-31 | 01/03/2021 5.392240° 07.125670° 236 Dbf/Pi

AS-32 | 01/03/2021 5.391330° 07.125980° 232 Dbf/Pi

AS-33_ | 01/03/2021 5.409540° 07.125830° 200 Dbf

AS-34 | 16/03/2021 5.492450° 07.063 100° 363 Dbf

3.1 AS-35_ | 16/03/2021 5.491870° 07.073490° 409 Dbf

AS-36 | 16/03/2021 5.485370° 07.070450° 426 Pbf

34
peli Cute Parnes Latitude Longitude Elevation Habitats
AS-37 6/03/2021 5.485390° 07.072770° 421 Pbf/Bg
AS-38 6/03/2021 5.479130° 07.070500° 422 Dbf
AS-39 6/03/2021 5.478120° 07.076130° 357 Dbf/Bg
AS-40 6/03/2021 5.473460° 07.072240° 354 Pbf
AS-41 6/03/2021 5.469460° 07.079120° 306 Dbf
AS-42 6/03/2021 5.461030° 07.078600° 301 Pbf
AS-43 6/03/2021 5.463950° 07.081940° 230 Pbf
AS-44 7/06/2021 5.484140° 07.163220° 408 Pbf
AS-45 7/06/2021 5.480690° 07.163220° 489 Pbf
AS-46 7/06/2021 5.480160° 07.154750° 362 Dbf
AS-47 7/06/2021 5.478460° 07.159610° 435 Pbf
AS-48 7/06/2021 5.475720° 07.156420° 494 Pbf
AS-49 7/06/2021 5.473810° 07.151790° 407 Pbf
AS-50 7/06/2021 5.473680° 07.151630° 507 Pbf
41 AS-51 7/06/2021 5.468030° 07.151300° 564 Pbf
AS-52 8/06/2021 5.469660° 07.145430° 343 Pbf
AS-53 8/06/2021 5.466310° 07.148240° 542 Pbf/Bg
AS-54 | 20/06/2021 5.468850° 07.146240° 405 Pbf/Bg
AS-55_| 21/06/2021 5.466670° 07.144710° 435 Pbf
AS-56 | 22/06/2021 5.470970° 07.147250° 276 Pbf
AS-57_ | 23/06/2021 5.476180° 07.149300° 490 Pbf
AS-58 | 26/06/2021 5.479280° 07.156330° 428 Pbf
AS-59 | 28/06/2021 5.478420° 07.154870° 404 Pbf
AS-60 4/07/2021 5.379800° 07.148030° 188 Dbf
AS-61 4/07/2021 5.377450° 07.143140° 247 Dbf/P!
AS-62 4/07/2021 5.372950° 07.146390° 193 Dbf/P!
AS-63 4/07/2021 5.370020° 07.141560° 225 Dbf/P!
AS-64 4/07/2021 5.364000° 07.142580° 205 Pl
AS-65 4/07/2021 5.364420° 07.149250° 234 Dbf/P!
AS-66 4/07/2021 5.355140° 07.144370° 212 Dbf/P!
51 AS-67 4/07/2021 5.358540° 07.150450° 240 Pbf
AS-68 4/07/2021 5.350460° 07.145960° 170 Pbf/Ag
AS-69 4/07/2021 5.350750° 07.150900° 184 Dbf/Ag
AS-70 4/07/2021 5.369710° 07.145160° 244 Dbf/P!
AS-71 5/07/2021 5.374920° 07.145000° 249 Dbf/P!
AS-72 6/07/2021 5.349130° 07.149570° 222 Dbf/Ag
AS-73 7/07/2021 5.355140° 07.146490° 243 Dbf/Pl/Ag
AS-74 8/07/2021 5.357670° 07.145320° 279 Dbf/Ag
AS-75 9/07/2021 5.373420° 07.143260° 245 Dbf/P!
AS-76 | 21/07/2021 5.320370° 07.064240° 132 Dbf/Pi
5.2 AS-77_ | 21/07/2021 5.317830° 07.068820° 137 Pbf/Pi
AS-78 | 21/07/2021 5.312930° 07.066940° 144 Dbf/Pi

35
peli Cute Parnes Latitude Longitude Elevation Habitats
AS-79_ | 20/07/2021 5.311450° 07.071990° 207 Pi
AS-80 | 20/07/2021 5.303990° 07.069160° 51 Pi/Dbf/Ag
AS-81 | 20/07/2021 5.303060° 07.074940° 33 Pbf/Pi/Pa
AS-82 | 20/07/2021 5.292460° 07.072980° 40 Dbf/Ag
AS-83_ | 20/07/2021 5.296240° 07.080380° 28 Dbf/Ag
AS-84 | 20/07/2021 5.291580° 07.085040° 716 Pbf
AS-85_ | 20/07/2021 5.294000° 07.089830° 89 Pbf
AS-86 | 20/07/2021 5.296760° 07.074320° 22 Dbf/Ag
AS-87 | 21/07/2021 5.293670° 07.085200° 50 Pbf
AS-88 | 22/07/2021 5.309050° 07.071500° 91 Pi
AS-89 | 23/07/2021 5.307350° 07.072430° 200 Pi
AS-90 | 24/07/2021 5.297630° 07.076160° 28 PI/Dbf
AS-91 | 24/07/2021 5.298050° 07.078180° 35 Ag
AS-92 | 25/07/2021 5.299900° 07.073690° 64 Pi/Pa
AS-93 | 25/07/2021 5.301920° 07.071900° 76 Pi/Dbf/Ag

36
Annex 4

Maps of live-trapping and/or acoustic sampling locations

Survey Zone 1.1

Survey Zone 1.2

37
Survey Zone 1.3

Survey Zone 2.1

38
Survey Zone 2.2

Samping

Survey Zone 3.1

Legend
® Acoustic Sampling

© Live-trapping & Acoustic Sampling

Survey Zone 3.1

39
Survey Zone 4.1

Legend

® Acoustic Sampling
© uw & Acousti

@ sui 44

40
Survey Zone 5.1

Survey Zone 5.2

41
MAMMAL, HERPETOFAUNA AND PLANT ASSESSMENT REPORT

wwwerm.com Version: 1.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) March 2022
MAMMAL, HERPETOFAUNA AND PLANT
ASSESSMENT OF THE MONSOON WINDFARM
POWER PROJECT

DAK CHEUNG, SEKONG PROVINCE

Consulting Service of ERM for IEAD, Thailand

Final Draft Report

March 2022
Citation: Phiapalath, P., Khotpathoom, T. and Souladeth, P. (2022). Biodiversity Assessment of
Monsoon Windfarm Power Project. Environmental Resources Management (ERM), Thailand,

Photo Gredil

SUMMARY

This report provides the results of mammal, herpetofauna and plant assessment of the
Monsoon Windfarm Power Project in Dak Cheung District, Sekong Province. It was
conducted from July to December, 2021 for both two survey seasons as the wet season
survey from July to August and the dry season survey in December 2021. The survey area
was identified in the defined high priority areas of biodiversity (high conservation value) of
the project according to the critical habitat screening!. There are two high priority zones of
biodiversity were defined as Zone A (eastern zone - Annamite) and Zone B (northern zone -
Phou Koungking and Phou Yai). The eastern zone which is relevant to the proposed
Transmission Lines of the project from Dak Cheung to Vietnam and the northern zone is
relevant to the wind turbine tower construction.

The Survey blocks (SB) were only Upper Evergreen Forest (UEF), as SB1 and SB2 were
located in eastern zone at the elevation from 1,029m to 1,208m a.s.l., and SB3, SB4 and SB5
were located in northern zone at the elevations from 1,205m to 1,615m a.s.l., the area higher
than 1,500m were found in SB3 and SB4 and that considered Montane Forest/Montane
Evergreen Forest, but still part of the UEF.

The current assessment showed the project area has support some important biodiversity
value. It was confirmed that the high conservation value area which was defined by the
critical habitat screening further from the rapid ecological assessment in December 2020
(Phiapalath et al., 2021) since a number of globally threatened species were present. There
was a total of 653 species (115 fauna, and 538 flora species) in the five survey blocks, of
which, 44 mammals, 29 reptiles and 42 amphibians. This figure for the fauna species
included some few species from reliable village reports from the interviews such as Python
and Cobra that the local villagers used to collect them.

A total of 23 Globally Threatened (GT?) species were confirmed in the field (14 mammals, 6
reptile, 1 amphibian and 2 plant species). These GT species were found in all SBs as at least
6 GT species in SB5 and 9 GT species in SB2 and also SB3.

Plant: A total of 626 records, representing 538 species from 178 families (including non-tree
species), of which 250 tree species and 58 families were recorded. The numbers of species
count also included some species were found outside the plant plots to generate a full list of
plants in the perspective survey area. Non-tree species were just counted but not used for
analysis because no detailed measuring was taken.

There were mainly the family of Fagaceae, Lauraceae, Rubiaceae, Theaceae and
Symplocaceae as the dominant families of the survey area. Tree species richness was found

1 Only tree species which met the requirement for abundant analysis were used for this purpose.
2 GT = Globally Threatened species of IUCN Redlist, includes CR, EN and VU.

3
in lower elevation such as SB1 and SB2 as ca. 72 and 68 species per hectare respectively,
whereas higher elevation such as SB5, SB3 and SB4 were relatively low species richness: 50,
32 and 28 species, respectively. Only 2 GT species (1 EN and 1 VU) were identified as 1
Endangered species (Zingiber mellis in SB3 and 1 Vulnerable species Pittostorum
pauciflorum) in SB4 and SBS. Interestingly, 10 possible new plant species were recorded and
29 first plant records of Laos in the survey blocks, mainly in the Survey block 2.

The Survey block 1 has 4 first records and 2 possible new species?; the SB2 has 11 first
records, 6 possible new species to science and 2 NT species; the SB3 has 11 first records, 1
GT and 1 NT species; the SB4 has 11 first records, 1 GT and 1 NT species; the SB5 has 6 first
records, 2 possible new species. But, please note that many of these species were found in
more than one survey block.

Mammal: a total of 59 mammal species were reported for their presence but only 44 species
(14 GT) were confirmed their presence in the Survey blocks. Majority of the fauna species
that were directly confirmed in the field with evidences from the field assessment, both
direct observation, evidences of tracks, dropping and feeding sites which were
photographed and many of them from camera trapping. A majority of the mammal species
were of a low population, except Pangolins in the survey block 2 and Chinese Serow in the
survey block 3 and 4.

Species richness was found in SB2, SB3 and SB4, particularly the SB2 has high number of GT
species and then SB3. A total of 14 Globally Threatened mammal species were directly,
indirectly observed with some of them were caught on camera traps, included Northern buff-
cheeked Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus,
CR), Chinese Pangolin (Manis Pentadactyla, VU), Sunda Pangolin (Manis javanicus, CR),
Stump-tailed Macaque (Macaca arctoides, VU), Northern Pig-tailed Macaque (Macaca
leonina, VU), Sambar (Rusa unicolar, VU), Chinese Serow (Capricornis milneedwardsii, VU),
Sun Bear (Helarctos malayanus, VU), Asiatic Black Bear (Ursus thibetanus, VU), and Great Hog
Badger (Arctonyx collaris, VU). Only Bengal Slow Loris (Nycticebus bengalensis, EN), was
based on reliable village reports as local villagers used to hunt them recently. Some few other
GT species were reported with some information but their presences were not confirmed
during the surveys including Annamite Striped Rabbit (Negolagus timminsi, EN), Indochinese
Silvered Leaf Monkey (Trachypethicus germaini, EN), Binturong (Arctictis binturong, VU) and
Pygmy Slow Loris (Nycticebus pygmaeus, EN) which were therefore not listed as GT species
in the survey area.

Overall, populations of the GT mammal species in the survey area are low except some
reasonable populations of Pangolins in the SB2 and Chinese Serow in SB3 & SB4, and

3 Possible new species is the undescribed species which is listed as candidate for new species to science but officially
it needs to be published through peer review journals.
probably Douc Langur in SB2 and SB4. Douc Langurs were mostly reported except the survey
block 5 but direct sighting of this animal was only twice as in the SB2 (a group of 3-5 animals)
and SB4 (a group of 7 animals), also gibbons were active and their songs heard in SB1 and
SB2 from few mornings due to raining, also in SB4 during the dry season survey, more GT
species were recorded on camera traps.

Herpetology: a total of 71 herpetofauna species, of which 42 amphibian and 29 reptile species
were confirmed from the field surveys. There were 2 GT species of herpetofauna confirmed
from the field as Red River Krait (Bungarus slowinskii, VU) in SB2 and Serrate Frilled Treefrog
(Kurixalus cf gryllus, VU) in SB4. Interestingly, 4 reptile species were first record of Laos, 2
reptile species were second record of Laos and 3 species have not been described yet, they
are possible new species to science.

The target species that were directly confirmed in the field including Northern buff-cheeked
Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus, CR),
Chinese Pangolin (Manis Pentadactyla, VU), Sunda Pangolin (Manis javanicus, CR), Stump-
tailed Macaque (Macaca arctoides, VU), Sambar (Rusa unicolar, VU), Chinese Serow
(Capricornis milneedwardsii, VU), Annamite Striped Rabbit (Negolagus timminsi, EN),
Owston’s Civet (Chrotogale owstoni, EN), Impressed Tortoise (Manouria impressa, VU) and
Red River Kriat (Bungarus slowinskii, VU). Also, other GT species were confirmed but not on
the target species as Serrate Frilled Treefrog (Kurixalus cf gryllus, VU), Stump-tailed Macaque
(Macaca arctoides, VU), Northern Pig-tailed Macaque (Macaca leonina, VU), Chinese Serow
(Capricornis milneedwardsii, VU), Sun Bear (Helarctos malayanus, VU) and Asiatic Black Bear
(Ursus thibetanus, VU), Great Hog Badger (Arctonyx collaris, VU) and Smooth-coated Otter
(Lutrogale perspicillata, VU).

In conclusion, apart from GT species there are 48 endemic species were found in the survey
blocks, of which 29 first plant records of Laos, 4 first herpetofauna records of Laos, 2 second
herpetofauna records of Laos, 10 possible new plant and 3 possible new herpetofauna
species were defined for new species to science.

This report can be used as baseline for long-term monitoring in the area which some
indicator species would be identified such as gibbon, douc langur and sambar are most
sensitive species to disturbance. Therefore, these species are probably candidate for
biodiversity monitoring. Since the survey area holds a great number of flora and fauna
species which are important for conservation and some research in the future. As more effort
of research especially for herpetofauna and plants would provide some more interesting
species to discover. Therefore, this report would be useful not only for the project but also
for the Government of Laos especially for further research of academia.
ACKNOWLEDGEMENTS

This assignment of consultancy for the assessment could not be well made possible without
the assistance from the Impact Energy Asia Development Limited (IEAD)’s team and
technical guidance from Environmental Resource Management (ERM) Ltd., Sekong
Provincial Agriculure and Forestry Office (PAFO) of Sekong Province, District Agriculure and
Forestry Office (DAFO) of Dak Cheung District, Sekong Provincial Office of Energy and Mine,
the Military of Ban Dak Ta-ok noy, the local villagers of Ban Dak Dom, Ban Dak Ta-ok, Ban
Dak Dreun, Ban Prao and Ban Dak Kang who provided information and participation in the
survey. Therefore, we would like to sincere thanks and appreciate all your assistance and
advice throughout the period of this assignment.

Special thanks to Mr. Narut Boakajorn, Kritawit (IEAD) as well as Mr. Chaovalit
Khunchaiyaphum (Project Site Manager). With technical guidance support from the ERM
team, Mr. Les Hatton, Ms. Cheryl Ng and Mr. Pobai Tang.

ABBREVIATIONS

above sea level

Biodiversity Conservation Corridor
Corridor Zone

Critically Endangered

District Agriculture and Forestry Office
Diameter at Breast Height

Department of Forestry

Endangered

Ecologically Sensitive Site
Environmental Resource Management
Government of Lao

Global Positioning System

Global Threatened

High Conservation Value

mportant Bird Area

ntegrated Biodiversity Assessment Tool
mpact Energy Asia Development Limited

mportant Value Index

Key Biodiversity Area

Ministry of Agriculture and Forestry
Montane Evergreen Forest

Mixed Deciduous Forest
Non-Government Organisation
Near-Threatened

Non-Timber Forest Products
National Protected Area

Lao People’s Democratic Republic
Least Concern

Montane Forest

Provincial Agriculture and Forestry Office
Protected Area

Protection Forest

Survey Block

Upper Evergreen Forest
Universal Transverse Mercator
Vulnerable

Wildlife Conservation Society
Worldwide Fund for Nature

nternational Union for Conservation of Nature
CONVENTIONS

IUCN REDLIST (Definitions)

Threatened Species: A taxon is classified under the list of Critically Endangered, Endangered and
Vulnerable according to IUCN Category.

Critically Endangered Species (CR): A taxon is Critically Endangered when the best available
evidence indicates that it meets any of the criteria that facing an extremely high risk of extinction in
the wild due to smaller global population, habitats, habitat fragmentation and under high threat.

Endangered Species (EN): A taxon is Endangered when the best available evidence indicates that
it meets any of the criteria A to E for Endangered (see Section V), and it is therefore considered to be
facing a very high risk of extinction in the wild.

Vulnerable Species (VU): A taxon is Vulnerable when the best available evidence indicates that it
meets any of the criteria A to E for Vulnerable (see Section V), and it is hence considered to be facing
a high risk of extinction in the wild.

Near-Threatened: A taxon is Near - Threatened when it has been evaluated against the criteria but
does not qualify for Critically Endangered, Endangered or Vulnerable now, but is close to qualifying
for or is likely to qualify for a threatened category in the near future.

Least Concern: A taxon is Least Concern when it has been evaluated against the criteria and does
not qualify for Critically Endangered, Endangered, Vulnerable or Near Threatened. Widespread and
abundant taxa are included in this category.

Lao PDR risk categories relate specifically to the threat to survival of a species in Lao PDR.
Elsewhere in its world range, it may be secure, even numerous. The classification system is taken
from Duckworth et al., (1999):

At Risk in Lao PDR (ARL): this category is roughly equivalent at a national level to the Globally
Threatened categories of IUCN (2001).

Potentially At Risk in Lao PDR (PARL): this category includes species (a) suspected to be At Risk in
Lao PDR but where information about threats or species status is insufficient to make a firm
categorisation, and (b) species on or close to the borderline of At Risk in Lao PDR.

Conditionally At Risk in Lao PDR (CARL): this category includes species which are not confirmed to
be currently extant in Lao PDR, but which if they are, will clearly be At Risk in Lao PDR.

Little Known in Lao PDR (LKL): this category provides for species where the conservation status is
difficult to assess with confidence.
NATIONAL CATEGORY (Aquatic Animal and Wildlife Law (2021)

Prohibited Species (Category I): category list is rare, near extinct, high value and are specially
important in the development of economic and social, environment, educational scientific
research. The animals of such category as stated above shall be managed, inspected,
preserved, and shall be controlled the use.

Management Species (Category II): beneficial wildlife and aquatics in term of economic social,
environment, and livelihoods of multi ethnic people and educational scientific research. The
animal of such category has stated above shall be managed, inspected, preserved, protected
and shall be controlled the use.

General Species (Category III): wildlife and aquatics that are able to be generating and
reproductive widely in nature that are very important to social economic development, and
educational scientific research. The animals of such category as stated above can be used in
accordance with the law and shall guarantee the use without any extinction, and not harmful
adversely impact the ecological and environmental system.

LOCALITY: Terms of species were used for this assessment

Common (C): a species is seen commonly in the survey area (+++)

Frequent (F): a species is seen frequently in the survey area (++)

Occasional (0): a species is seen occasionally in the survey area (+)

Rare (R) under the status of occurrence: a species is rarely seen in the survey area (dry forest
landscape) as only once or twice but it would not be rare in other area.

Key Species: this term is generally used to mention a species of conservation significance; it is often
an endangered or critical endangered species according to IUCN or prohibited species according to
Lao Law.
Table of Contents

SUMMARY

ACKNOWLEDGEMENTS
ABBREVIATIONS

CONVENTIONS

IL INTRODUCTION...

Il.

2.1
2.2
2.3
TIL.
3.1
3.2 OBJECTIVE OF THE ASSESSMENT
3.3. SURVEY PERIOD
3.4
Iv.

4.1 SURVEY AREA......
4.2 SURVEY METHOD:

4.2.1 Field Surveys....
4.2.1.1 Field Surveys for Wildlife by survey block

4.2.1.2 Survey Techniques for Mammals.

4.2.1.3 Survey Techniques for Herpetology ...

4.2.1.4 Survey Techniques for Plants and other flora
4.2.2 Threat Collection

4.2.3 Survey effort
4.3 DATA PREPARATION AND ANALYSIS

4.3.1 Data Preparation

4.3.1.1 Species Identification

4.3.1.2 Species Records and Listing
4.3.2 Analysis
4.4 MATERIALS AND EQUIPMENT

5 FINDINGS OF THE ASSESSMENT

5.1 HABITATS

5.1.1 Habitats of Survey block 1 (Southern Annamite)

5.1.2 Habitats of Survey block 2 (Southern Annamite) ...

5.1.3 Habitats of Survey block 3 (Phou Koungking - East)

5.1.4 Habitats of Survey block 4 (Phou Koungking - West)

5.1.5 Habitats of Survey block 5 (Phou Yai)...

5.2 OVERVALL FINDINGS OF FLORA AND FAUNA SPECIES.

5.3 RESULTS OF THE ASSESSMENT BY TAXON AND SURVEY BLOCK

5.3.1 Vegetation and Flora

5.3.1.1 Introduction......
5.3.1.2 Key findings

5.3.1.3 Findings by survey block and sampling
5.3.1.3.1 Findings by Survey block 1 (Annamite)
5.3.1.3.2 Findings by Survey block 2 (Annamite)
5.3.1.3.3 Findings by Survey block 3 (Phou Koungking E)

5.3.1.3.4 Findings by Survey block 4 (Phou Koungking W) .
5.3.1.3.5 Findings by Survey block 5 (Phou Yai)
5.3.1.4 Plant community

5.3.1.5 Globally threatened species accounts

5.3.1.6 First record and possible new species by survy block

5.3.1.7 Some other interesting plant species in the survey area

5.3.1.8 Distribution of important plant species in the survey area

5.3.1.9 First record and possible new species accounts

5.3.1.10 Recommendations

5.3.1.11 Conclusions

5.3.2 Mammal...

5.3.2.1 Introduction ......

5.3.2.2 Key findings...

5.3.2.3 Findings from camera trapping

5.3.2.4 Findings by survey block ..
5.3.2.4.1 Findings by Survey block 1 (Annamite)

5.3.2.4.2 Findings by Survey block 2 (Annamite) ..

5.3.2.4.3 Findings by Survey block 3 (Phou Koungking E)

5.3.2.4.4 Findings by Survey block 4 (Phou Koungking W)

5.3.2.4.5 Findings by Survey block 5 (Phou Yai)

5.3.2.5 Overview of mammal community.

5.3.2.6 Globally threatened species accounts.

5.3.2.7 First record and possible new species accounts

5.3.2.7 Some other selected species accounts

5.3.2.8 Seasonal variation and distribution of mammal species in the survey area

5.3.2.9 Recommendations

5.3.2.10 Conclusions

5.3.3 Herpetology...

5.3.3.1 Introduction ......

5.3.3.2 Key findings...

5.3.3.3 Findings by survey block ..
5.3.3.3.1 Findings by Survey block 1 (Annamite)

5.3.3.3.2 Findings by Survey block 2 (Annamite)
5.3.3.3.3 Findings by Survey block 3 (Phou Koungking E)

5.3.3.3.4 Findings by Survey block 4 (Phou Koungking W)

5.3.3.3.5 Findings by Survey block 5 (Phou Yai)...

5.3.3.4 Overview of herpetofauna community

5.3.3.5 Globally threatened species accounts.

5.3.3.6 First record and possible new species accounts

5.3.3.7 Some other selected species accounts

5.3.3.8 Seasonal variation and distribution of herpetology in the survey area

5.3.3.9 Recommendations

6.
7.

12
Annex 1a-2. Summary of tree species list in the Survey Block 1

Annex 1b-1. Summary of plant plot by Survey Block (SB2 — Annamite).....

Annex 1b-2. Summary of tree species list in the Survey Block 2..

Annex 1c-1. Summary of plant plot by Survey Block (SB3 — Phou Koungking E)

Annex 1c-2. Summary of tree species list in the Survey Block 3......

Annex 1d-1. Summary of plant plot by Survey Block (SB4 — Phou Koungking W)

Annex 1d-2. Summary of tree species list in the Survey Block 4

Annex 1e-1. Summary of plant plot by Survey Block (SB5 — Phou Yai)

Annex 1e-2. Summary of tree species list in the Survey Block 5

Annex 2. List of mammal records from the survey are

Annex 3a. List of herpetofauna (reptile) records from the survey area....

Annex 3b. List of herpetofauna (amphibian) records from the survey area

Annex 4. Photos of some other wildlife species from the survey area

Annex 5. Photos of some forest landscape and structures from the survey area

Annex 6. Waypoints for important (key and GT species) records

Annex 7. Some pictures of wildlife from camera trapping

Annex 8. Some other incidental records

Annex 9. Permission of the survey team

Annex 10. List of External Experts for Consultations

13
IL. INTRODUCTION

This mammal, herpetofauna and plant assessment is to improve knowledge, verify and
confirm the presence and absence of survey taxon species especially the key and target

14
species in the Monsoon Windfarm Power Project, Dak Cheung District. It was conducted for
wet season survey in July and August, 2021, and dry season survey in December 2021,
focused in the defined high priority areas of biodiversity (High Conservation Value) of the
Project. There are two zones of the high priority areas (HCV) were defined from the critical
habitat screening further from the rapid ecological assessment in December 2020
(Phiapalath et al., 2021) as Zone A (eastern zone - Annamite) and Zone B (northern zone -
Phou Koungking and Phou Yai). The Zone A is relevant to the proposed Transmission Line
(TL) of the project from Dak Cheung to Vietnam and the Zone B is relevant to the wind
turbine tower construction (see Fig. 1).

Figure 1. Location of Monsoon Windfarm Power Project in Dak Cheung Plateau

This report presents the approach and findings of the two field survey campaigns for
mammals, herpetofauna, and plants, focusing on the potential high priority species identified
from the critical habitat screening.

15
Sg SPL IRS

BACKGROUND

Il.

Sekong Province is the smallest province in Lao PDR, also has the smallest population

(113,048 as of 2015) and the lowest population density of any provinces in the country. It

was established in 1984 by splitting from Salavan Province. The Sekong Province has the

16
most diverse ethnic groups in southern Laos as 14 ethnic groups, they are more of animism
worship. Dak Cheung District is the upland and the remotest district with about a half of it is
plateau, non-plateau is found in the north to the east which are mountainous with high
terrains, known part of the Southern Annamite. There are two minority ethnic groups in this
district as Tra Lieng and Ka Tou (see Fig. 4). Access to the district was very difficult in the
past but it is easier today after the access road was upgraded in recent years. Local villagers
rely on hill rice cultivation, cattle raising and crop plantations especially coffee plantation. It
is one of coffee producing areas of Lao PDR, but not much well known.

It notes that the project area is not part of any important conservation area, only the western
part was defined as Important Bird Area (IBA) but its habitat was degraded as well as loss of
many associated species, including Asian Elephant has no longer today. Some part of the
district, including the Annamite section and Phou Koungking. Part of the area called Laeng
Nam Sekong-Xe Kaman Protection Forest (PF) and some local PFs, but were not recognized
by local villagers when it is a protection forest. Meanwhile, the forest stretch along the Lao-
Vietnam border is recogised as conservation area “Biodiversity Conservation Corridor (BCC)
which was partly overlapping with the Laeng Nam Sekong-Xe Kaman PF.

The Monsoon Windfarm Power Project is located in Dak Cheung Plateau, Dak Cheung District
of Sekong Province, the highland of the southern Laos, of altitudes over 1,000m a.s.l., (ranges
from 800m-1,600m a.s.l.). The proposed Monsoon Windfarm Power Project has a concession
area of ca. 708 km? with its capacity of 600 MW anda 500 Kv Transmission Line of 21.3 km
crossing the Annamite mountain range from Dak Cheung to Vietnam. Xe Khaman River is the
main river in the project area and relevant to the alignment of the proposed TL.

No comprehensive biodiversity survey has been conducted in the project concession area so
especially the high priority area (high conservation value) which was identified during the
rapid ecological assessment in December 2020 and showed possibility of some globally
threatened and endemic species could occur in the project area. Some specific descriptions
by taxon based on reviews and Integrated Biodiversity Assessment Tool (IBAT) database
were given as following:

2.1 VEGETATION AND FLORA

Upper Evergreen Forest was defined in the priority areas of biodiversity of the project as the
majority of the tree species in the UEF belong to Hopea pierrei Hance (Dipterocarpaceae),
Cinnamomunm iners Reinw. ex Blume (Lauraceae), Dacrydium elatum (Roxb.) Wall. ex Hook.,
Dacrycarpus imbricatus (Blume) de Laub. (Podocarpaceae) and Pinus kesiya Royle ex Gordon
(Pinaceae).

With reference to the previous survey in the Biodiversity Conservation Corridor (BCC) for
ADB project including the Annamite section of Dak Cheung District (Nanthavong et al., 2019),
as well as habitat suitability as well as partly IBAT database/IUCN Redlist/KBA for
distribution of globally threatened species in and adjacent to the project concession area
would include at least 6 plant species such as Mai Ketsana (Aquilaria crassna, CR), Mai ket
dam (Dalbergia oliveri, EN), Mai khaen hin (Hopea ferrea, EN), Mai Khapa lamxay (Meistera
Celsa, EN), Mai hoa lanoy (Cycas micholitzii, VU) and Mai yang den (Dipterocarpus costatus,

17
VU). Yet, the project area has not been surveyed on the ground before and due to habitat
uniqueness of high elevation of the Annamite there would be presence of some endemic
plant species.

2.2 MAMMAL

A terrestrial wildlife species is important to maintain forest ecosystem and we have quite
better knowledge and conservation status of this wildlife group than other groups so it is
unlikely that there would be the discovery of mammal species new to science in the last 20
years (IUCN 2013).

Due to habitat fragmentation, land claims for animal ranching, hunting and human pressure
this wildlife group is under higher threats today compared to other wildlife groups, except
some large mammals that inhabit the sacred forest such as Phou Koungking (Survey Block 3
& 4). Consequently, many of them are at risk of national and regional extinction since the
survey area is not defined as legally protected area. The sacred forest* of Phou Koungking
made not many people entering the area and that disturbed level in the area is considered
low to make some species quite safe to inhabit in the Phou Koungking sacred forest.

With reference to the IBAT database/IUCN Redlist/KBA for distribution of globally
threatened species in and adjacent to the project concession area, including the Annamite
Mountain Range where Transmission Lines will run through would include at least 19
species such as Saola (Pseudoryx nghetinensis, CR), Tiger (Panthera tigris, EN), Northern buff-
cheeked Gibbon (N. annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus, CR),
Large antlered Muntjac (Muntiacus vuquangensis, CR), Sudan Pangolin (Manis javanicus, CR),
Indochinese Silvered Leaf Monkey (Trachypethicus germaini, EN), Annamite Striped Rabbit
(Negolagus timminsi, EN), Owston’s Civet (Chrotogale owstoni, EN), Sambar (Rusa unicolar,
VU), Chinese Serow (Capricornis milneedwardsii, VU), Clouded Leopard (Neofelis nebulosa,
VU), and Stump-tailed Macaque (Macaca arctoides, VU), Smooth-coated Otter (Lutrogale
perspicillata, VU), Asiatic Black Bear (Ursus thibetanus, VU), Binturong (Arctictis binturong,
VU), Bengal Slow Loris (Nycticebus bengalensis, EN), Pygmy Slow Loris (Nycticebus
pygmaeus, EN) and Great Hog Badger (Arctonyx collaris, VU).

2.3 HERPETOLOGY

Small streams in Upper Evergreen Forest of altitude over 1,000m a.s.l. are highly potential
to presence of some important and endemic herpetofauna species. The herpetofauna
(amphibians and reptiles) are a little-known vertebrate group in Lao PDR, and some
numbers of records so far in the country have not been previously known to science (Stuart
2005). There are a few herpetologists who have conducted a herpetofauna inventory in the
country and never done in Dak Cheung District. Through the relevant literatures on
herpetofauna from Laos revealed that there are less than a hundred species recognized so
far (Stuart et al., 2013).

4 Sacred forest a spiritual forest where local people believe the place of Ghost (A. Soury, 2007). It is a
special religious and important site for culture of local communities living in adjacent areas.

18
With reference to the IBAT database/IUCN Redlist/KBA for distribution of globally
threatened herpetofauna species in and adjacent to the project concession area would
include at least 10 reptile species such as Bourret’s Box Turtle (Cuora bourreti, CR), Three-
horned scale Pitviper (Protobothrops sieversorum, EN), Yellow eyed Spadefoot Toad
Leptobrachium xanthops (EN), Black-breasted Leaf Turtle (Geoemyda spengleri, EN), Keeled
Box Turtle (Cuora mouhotii, EN), Impressed Tortoise (Manouria impressa, VU), King Cobra
(Ophiophagus Hannah, VU), Red River Krait (Bungarus slowinskii, VU), Indochinese Spitting
Cobra (Naja siamensis, VU) and Burmese Python (Python bivittatus, VU). In addition, there
would be some numbers of endemic species in the project area especially in the proposed TL
within the Annamite Range.

19
III. | SCOPE AND PURPOSE OF THE ASSESSMENT

3.1 SCOPE OF THE ASSESSMENT

The assessment was conducted through defining 5 survey blocks (1,600 ha each), as asquare
block covering some sections beyond the high priority areas of biodiversity but not cover

20
some portions of the defined high priority areas (see Fig. 1). The assessment focused on
mammal, herpetofauna and plants as the target species that are highly possible to present in
the project area and relevant to the nature of the project and so the target species must be
confirmed their presence or absence from the assessment including: Northern buff-cheeked
Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus, CR),
Indochinese Silvered Leaf Monkey (Trachypethicus germaini, EN), Large antlered Muntjac
(Muntiacus vuquangensis, CR), Annamite Striped Rabbit (Negolagus timminsi, EN), Owston’s
Civet (Chrotogale owstoni, EN), Bourret’s Box Turtle (Cuora bourreti, CR), Three-horned scale
Pitviper (Protobothrops sieversorum, EN), Yellow eyed Spadefoot Toad Leptobrachium
xanthops (EN), Black-breasted Leaf Turtle (Geoemyda spengleri, EN), Impressed Tortoise
(Manouria impressa, VU) and Red River Krait (Bungarus slowinskii, VU).

3.2 OBJECTIVE OF THE ASSESSMENT

The main objective of the assignment was to understand the current status of biodiversity,
focused on globally threatened species, the “target” species of the project area.

Knowledge gain can be used for planning for prevention and mitigating adverse impacts
from planning process to construction and operations of the project development.

3.3 SURVEY PERIOD

The assessment from July 11 to August 3, 2021 for dry season and in December, 2021 for
wet season as the detailed schedule below:

e Wet season survey

11/07/2021 Traveled from VTE to Sekong Province

12/07/2021 Traveled to Dak Cheung, met with DAFO and to SB1 - fieldwork
13/07/2021 SB1 - fieldwork and village interviews - Ban Dak Dom
14/07/2021 SB1 - fieldwork

15/07/2021 SB1 - fieldwork

16/07/2021 SB2 - fieldwork

17/07/2021 SB2 - fieldwork

18/07/2021 SB2 - fieldwork

19/07/2021 SB2, and returned to Dak Cheung and to next fieldwork
20/07/2021 SB5 - fieldwork and village interviews - Ban Prao
21/07/2021 Survey block 5 - fieldwork

23/07/2021 SB5 - fieldwork

24/07/2021 SB5 - fieldwork

25/07/2021 SB3 and SB4 - fieldwork village interviews - Ban Dak Dreun
26/07/2021 SB3 and SB4 - fieldwork by main team in parallel
27/07/2021 SB3 and SB4 - fieldwork by main team in parallel
28/07/2021 SB3 and SB4 - fieldwork by main team in parallel
29/07/2021 Field data checks

21
30/07/-1/8/2021 Team Wrap up
02/08/2021 Return to Pakse
03/08/2021 Return to VTE

e Dry season survey

05/12/2021 Travel from VTE to Sekong Province
06/12/2021 Travel to Dak Cheung, and camping at site - fieldwork.
07/12/2021 SB1 - fieldwork

08/12/2021 SB1 - fieldwork

09/12/2021 SB1 - fieldwork

10/12/2021 SB2 - fieldwork

11/12/2021 SB2 - fieldwork

12/12/2021 SB2 - fieldwork

13/12/2021 SB2 - fieldwork, return to Dak Cheung and to then SB5
14/12/2021 SB5 - fieldwork

15/12/2021 SB5 - fieldwork

16/12/2021 SB5 - fieldwork

17/12/2021 SB3 - fieldwork

18/12/2021 SB3 - fieldwork

19/12/2021 SB3 - fieldwork

20/12/2021 SB3 - fieldwork and then to SB4

21/12/2021 SB4 - fieldwork

22/12/2021 SB4 - fieldwork

23/12/2021 SB4 - fieldwork

24/12/2021 SB4 - fieldwork and then return to Dak Cheung
25/12/2021 Team Wrap up

26/12/2021 Return to Pakse

27/12/2021 Return to VTE

3.4 | SURVEY SPECIALIST TEAM AND EXPERTISES

The technical team of 5 experts and 8 assistants, including the participants from Provincial
and District Offices, and some military and local villagers who joined the surveys, made a
total of 17 personnels. The expert team was permitted to conduct the survey for both wet
and dry seasons (see Annex 9). A sub-team for mammal, herpetology and botany as each sub-
team had one lead specialist with assistants (see Table 1a, 1b and Fig. 2).

Table 1a. List of experts and assistants

22
Degree Field of expertise Years of | Tasks
Field Name of Specialist Experience
Team Leader, Phaivanh Phiapalath | PhD Wildlife surveys & 20+ Team Leader and
Mammal Protected Areas Mammals
Herpetofauna Peter Brakels M.Sc Reptile 7 Reptile
Herpetofauna - 10 Herpetology
snake Nathanael Maury M.Sc Reptile
Botany Phetlasy Souladeth PhD Botany/taxonomy 10 Botany and habitats
Field Team leader, | Thananh PhD Wildlife/bird 15 Wildlife inventory,
Camera trap Khotpathoom Camera trapping Camera trapping

Plant Metmany PhD can. | Plant 7 Botany
Soukhavong

Mammal Duangphachanh M.Sc Mammal 5 Primate
Souvansai

Herpetofauna Nina Pou Maury BSc Reptile 4 Herpetology

GIS Sounthone Thilavong | B.Sc GIS and mapping 5 GIS and Mapping

Assistant Vilasack Diploma _ | Wildlife inventory 5 Field assistance
Chanthabouasone

Assistant Nep Thonephakdy Certifica. | Wildlife inventory 5 Field assistance

GoL Assistant Somchit Boulaphone | Diploma | Veterinarian, PAFO 30 Field assistance

GoL Assistant Thongkham Diploma _ | Veterinarian, DAFO 25 Field assistance
Boudtavong

Military Thongkhoun Certifica. | Patrol Field assistance

Military Sengnisone Certifica. | Patrol Field assistance

Military Choy Leuanlaisao Certifica. | Patrol Field assistance

In addition, we had the local villagers participated in the survey which varied from survey
block to survey block, but on average of 4 persons at a time. Their participations were useful
as their knowledge in not only about the site but also wildlife information.

Table 1b. List of village participants in the survey and key informants

No Names Name of Villages Ages Responsibility
1 | Mr.Sengvanphone __| Ban Dak Dom 53 Village Chief

2_| Mr. Khamsone Ban Dak Dom 58 Village Elderly

3_ | Mr. Khamvong Ban Dak Dom 46 Village militia

4_| Mr.Chitmany Ban Dak Dom 39 Village militia
5_| Mr. Sengnisone Ban Dak Dom 32 Solder

6 _| Mr. Khamvong Ban Dak Dreun 40 Village Chief

7_| Mr. Sonenivong Ban Dak Dreun 45 Village militia
8 | Mr. Deng Ban Dak Dreun 65 Village Elderly
9 _| Mr. Sone Ban Dak Dreun 36 Teacher

10 | Mr. Kham Ban Dak Dreun 37 Villager

11 | Mr. Puni Ban Dak Dreun 26 Villager

12 | Mr.Sengchanh Ban Prao 54 Village Chief
13 | Mr. Thongchanh Ban Prao 65 Village Elderly
14 | Mr. Vong Ban Prao 29 Village Youth
15 | Mr. Mith Ban Prao 18 Village Youth
16 | Mr. Vieng Ban Prao 21 Village Youth
17 | Mr. Sydachanh Ban Dak Ta-ork 38 Village militia
18 | Mr. Sonexay Ban Dak Ta-ork 31 Villager

19 | Mr. Bounpheng Ban Dak Kang 54 Village Chief
20 | Mr. Bounhing Ban Dak Kang 60 Villager - Eldery
21 | Mr. Bounhiang Ban Dak Kang 45 Villager

22 | Mr. Chandy Ban Dak Kang 34 Villager

Figure 2. Expert team with field assistants

24

STUDY AREA AND

METHODS

’ *

id

.

IV. STUDY AREA AND METHODS

4.1 SURVEY AREA

Sekong Province is located in southern Laos, it is mountainous area and plateau at above
800m a.s.]. which is considered the Annamite Mountain Range - the southern section of the
Annamite. The assessment focused in the high priority areas - of the project site in the
northeast section at Ban Prao, northwest section at Ban Dak Dreun and the TL section at Ban

25
Dak Dom and Dak Ta-ok. This mammal, herpetofauna and plant assessment was undertaken
in the priority areas of high biodiversity value of the project site for an area of 3,523 ha, of
which first zone on the east of 1,189 ha and the second zone on the north of 2,134 ha. Five
survey blocks were defined (16 km? per survey block), of which 2 survey blocks in the Zone
A- eastern zone and other 3 survey blocks in the Zone B - northern zone (see Fig. 3).

Figure 3. Survey blocks of the assessment in high conservation value areas

4,2 SURVEY METHODS

The mammal, herpetofauna and plant assessment was conducted through village interviews
on wildlife information and direct field surveys.

The village interviews were conducted in those villages located relevant to the survey blocks
including Ban Dak Dom, Ban Dak Ta-ok, Ban Dak Dreun, Ban Prao and Ban Dak Kang. A
majority of local communities in the survey area is Tra Lieng as ethnic uniqueness which can
be observed from their typical settlements and cultures. They live and spend most time in
forests for collecting forest products and hunting which their knowledge in wildlife is well
accepted (see Fig. 4). The knowledge gained from the village interviews was preliminary
information of wildlife in the survey area for field verification, focused on globally
threatened “target” wildlife species.

26
Figure 4. Settlement of Tra Lieng, tribal ethnic group of Dak Cheung District

The survey was designed to cover the whole priority area as to confirm where presence or
absence of the target species. The field surveys for each survey block were conducted by 3
sub-teams as on mammal, reptiles and plant. Each sub-team defined different habitats of
interest for the specific survey which was based on the information given from the village
interviews and GIS analysis. The survey was conducted for 3-4 days per survey block for each
field campaign (wet season and dry season).

Plant plot surveys were conducted to obtain a list of plant species present in survey block,
where density, frequency, presence of threatened species, endemism (first records) of Laos.
As plant plots were established for each survey block, a total of 30 plots in 5 survey blocks
(6 plots each, 1 plot of 17.85m2).

There were three base camps as Based-Camp 1 (UTM: 752797/1719851, alt: 1,062m a.s.l)
for the SB 1 and SB 2 with sub-camps and gibbon listening posts; Based-Camp 2 (UTM:
729390/1712518, alt: 1,298m a.s.l) for SB 3 (UTM: 722525/1711972, alt: 1,404m a.s.l) and
SB 4 with 8 sub-camps and gibbon listening posts; and Based-Camp 3 for SB 5 with 1 sub-
camp and gibbon listening posts (see Fig. 3 and Fig. 5) as detailed coordinates in Table 2a
below:

27
Table 2a. Coordinates of base-camp and sub-camp (UTM)

No N E Altitude Name of location Remarks
1 752797 1719851 1062 Base-Camp 1
2 753658 | 1719515 1130 Listening Post 1 Not camping
3 753099 1720108 1045 Listening Post 2 Not camping
4 752926 | 1721182 1083 Listening Post 3 Not camping
5 752555 1721423 1147 Listening Post 4 Not camping
5 729390 | 1712518 1298 Base-Camp 2
6 730994 1711565 1576 Sub-camp/Listening Post 1, SB3
7 730192 1710031 1456 Sub-camp/Listening Post 2, SB3
8 729078 | 1710805 1289 Sub-camp/Listening Post 3, SB3
9 732071 1712767 1519 Sub-camp/Listening Post 4, SB4

10 | 733414 | 1712349 1474 Sub-camp/Listening Post 5, SB4

11 | 733277 1711503 1488 Sub-camp/Listening Post 6, SB4

12 | 734131 | 1709338 1337 Sub-camp, SB4

13 | 722515 | 1711972 1404 Base-Camp 3, SB5

14 | 723322 | 1710817 1229 Sub-Camp 3, SB5

Detailed descriptions of methodologies on village interviews, field surveys and plant plot

survey by each perspective sub-team were provided as following:

4.2.1 Field Surveys
4.2.1.1 Field Surveys for Wildlife by survey block

Further from the village interviews, we obtained where target species would be present and
that helped design the survey camps and transects. There were some differences of time
efforts and time of observations among sub-teams as the herpetology survey was also
conducted at night with night spotting for 4 hours per night from 7.00pm - 10.00pm, 3 nights
per survey block.

Geographic coordinates of the survey sites, camps, transects and point counts were recorded.
The date and general descriptions of habitats and micro-habitats were recorded for key
individuals of wild animals encountered. There were some different techniques used for
mammal, reptile and botanic surveys as following:

4.2.1.2 Survey Techniques for Mammals

Surveys for mammals were conducted by survey walk (reconnaissance) with time started
from morning at 7.30am to 11.30am and late afternoon from 1.30pm to 5.30pm, but at early
at 5.30am for gibbon listening posts. There were a forest walk, specific site and morning
listening post (see Fig. 5). The slow-forest walk was used for general mammal survey in the
forest to detect animals directly, by calls and other evidences such as footprint, tracks,
scratch, dropping and calls/sounds. We walked slowly and quietly in forest, stopped for a
few minutes then kept walking crossing various conditions of habitats, including fallows. Any

28
species’ evidences found on ground and tree trunks such as tracks, droppings, scratches,
hollows, claw marks, roosting sites, feeding sites etc.

The specific sites were observed along river/stream channels including water body, mineral
licks and under fruit trees e.g ficus. Any important evidences of wildlife found were
photographed and collected for specimens, such as droppings so a number of small plastic
bags were prepared for this purpose. With any wild animals’ evidences found we used a ruler
to measure the size of the evidence. Any calls of animal heard were recorded, including any
noise detected from animal travel e.g monkey, sounds of fighting etc.

Camera traps (30 units) were installed in all survey blocks (6 units per block) for identifying
target ground mammal species. These were set at different heights of camera trap position
as froma breast height for targeting a large mammal and lower for a small mammal (see Fig.
5a - 5d). The camera traps were installed in specific locations where supposed to be used by
wild animals and deployed for 5 months (see Table 2b and Fig. 3, Fig. 7 & 9).

Table 2b. Location of camera traps (UTM)
tap Ne. N E Altitude Remarks

1 751700 1718919 1129 CAM01-Block 1 - Southern Annamite

751085 1717937 1120 CAM02-Block 1 - Southern Annamite
3 750847 1716442 1074 CAMO3-Block 1 - Southern Annamite
4 752005 1716183 1103 CAM04-Block 1 - Southern Annamite
5 753478 1717282 1096 CAMOS5-Block 1 - Southern Annamite
6 753351 1719133 1147 CAM06-Block 1 - Southern Annamite
7 749888 1723299 1148 CAM01-Block 2 - Southern Annamite
8 750515 1722523 1236 CAM02-Block 2 - Southern Annamite
9 752624 1722764 1220 CAMO03-Block 2 - Southern Annamite
10 753233 1721151 1095 CAM04-Block 2 - Southern Annamite
11 751349 1722368 1248 CAMO5-Block 2 - Southern Annamite
12 752030 1720813 1209 CAM06-Block 2 - Southern Annamite
13 731864 1712582 1510 CAM01-Block 3 - Phou Koungking, E
14 732425 1712541 1599 CAMO02-Block 3 - Phou Koungking, E
15 733417 1712501 1494 CAMO03-Block 3 - Phou Koungking, E
16 732923 1712124 1574 CAM04-Block 3 - Phou Koungking, E
17 733293 1711518 1467 CAMOS-Block 3 - Phou Koungking, E
18 733458 1711473 1517 CAMO06-Block 3 - Phou Koungking, E
19 734176 1711527 1322 CAMO07-Block 3 - Phou Koungking, E
20 731020 1711408 1615 CAM01-Block 4 - Phou Koungking, W
21 730881 1710610 1624 CAMO02-Block 4 - Phou Koungking, W
22 730566 1709941 1559 CAMO3-Block 4 - Phou Koungking, W
23 729860 1709973 1467 CAM04-Block 4 - Phou Koungking, W
24 729097 1710186 1205 CAMOS5-Block 4 - Phou Koungking, W
25 729097 1711619 1311 CAMO06-Block 4 - Phou Koungking, W

29
26 722984 1713163 1340 CAM01-Block 5 - Phou Yai, Dak kang
27 723477 1712271 1282 CAMO02-Block 5 - Phou Yai, Dak kang
28 721100 1711389 1206 CAMO3-Block 5 - Phou Yai, Dak kang
29 721848 1711560 1219 CAM04-Block 5 - Phou Yai, Dak kang
30 721472 1713389 1324 CAMOS5-Block 5 - Phou Yai, Dak kang

Remarks: 7 camera traps for SB3 due to some species of interest while only 4 camera traps for SBS.

Nonetheless, this was not a systematic or grid system designed for setting up the camera
traps due to a small number of camera traps available and the purpose was to assist in
identifying additional species. We set up these camera traps for 5 months (Jul-Dec) which
supposed to have 4,500 trap days, but some camera traps did not work well. Therefore, 3,233
trap days from 29 cameras were successful and partly successful.

In principle, for 3,233 trap days is possible to capture some species with reasonable
distribution. But, the species with very low population would not be captured from camera
trapping in short period. It is suggested that the minimum trapping effort on camera traps
for 20 ha requires 913 trap-nights (Si et al., 2014) and for the case of our survey area, ca. 500
ha as most potential habitats - the core with infact forest habitats, along the Lao-Vietnam
border and the Phou Koungking where the target terrestrial species would be present. If the
effort for 2 years with 30 camera traps for these potential habitats can confirm presence or
absence of the GT and or rare species in the area.

Figure 5a. Field activities of the assessment

30
¥ <i

Figure 5b. Field activities of the assessment_sul

Figure 5d. Field activities of the assessment_field data collection

31
4.2.1.3 Survey Techniques for Herpetology

The survey for herpetology was conducted in a point count for daytime and for night
spotting. The daytime survey usually started from morning at 8.00am to 11.30am and late
afternoon from 2.00pm to 5.30pm and night survey from 7pm to 10pm. During day time the
designed survey camps survey team searched in various micro-habitats for the amphibian
and reptile species. There were various species of frogs and small reptiles including forest
frogs, lizard and snakes, in particular. The team searched for the animals under cover on
ground, water and trees carefully in each survey block. The main micro-habitats for this
taxon that were searched along riverbanks, stream banks, river bushes, bushes around
adjacent ponds and wetlands where possible. Where by riverine, any debris, wood or tree
that has risen from the water surface were surveyed to detect water monitor, for example.
Catching amphibians with barehand in gloves and the main tools used for capturing snake
with snake tongs. Collecting some unfamiliar reptile species for detailed identification and
photographing in camps with collecting specimen in tissue for DNA analysis.

4.2.1.4 Survey Techniques for Plants and other flora

The plant survey was conducted to obtain if any important and conservation significance
plant species in the survey area by listing plant species with their densities and frequencies,
threatened species and endemic species, by survey block. A total of 30 plant plots in 5 survey
blocks were conducted (see Table 3). On average elevation of 1,312m a.s.l., which ranges
from 1,029m a.s.l., of the Survey block 1 to 1,615m a.s.l., of the Survey block 3.

Table 3. Location of plant plots by survey block (Coordinates)

Survey Plant UTM Coordinates
Block Plot xX Y N Ei Altitude

SB1 1 752943 1719617 15°32'29.5" |_107°21'29.7" 1,033
2 752607 1718678 15°31'59.1" | 107°21'18.1" 1,029
3 752318 1717523 15°31'21.6" | 107°21'08.0" 1,054
4 751395 1717920 15°31'34.8" | 107°20'37.2" 1,098
5 751734 1717636 15°31'25.5" | 107°20'48.5" 1,067
6 752607 1719693 15°32'32.1" | 107°21'18.5" 1,075

SB2 1 750740 1722688 15°34'10.1" | 107°20'17.0" 1,242
2 750569 1723483 15°34'36.0" | 107°20'11.5" 1,224
3 751025 1722672 15°34'09.5" | 107°20'26.5" 1,248
4 752726 1722359 15°33'58.7" | 107°21'23.5" 1,184
5 752836 1721953 15°33'45.5" | 107°21'27.0" 1,166
6 752943 1720599 15°33'01.4" | 107°21'30.1" 1,048

SB3 1 734837 1712290 15°28'37.4" | 107°11'19.9" 1,257
2 735209 1712032 15°28'28.9" | 107°11'32.2" 1,350
3 735792 1712515 15°28'44.4" | 107°11'52.0" 1,351
4 731614 1712736 15°28'53.0" | 107°09'31.9" 1,423
5 731869 1712562 15°28'47.3" | 107°09'40.4" 1,510

32
6 732041 1712500 15°28'45.2" | 107°09'46.2" 1,615
SB4 1 728886 1712825 15°28'56.8" | 107°08'00.5" 1,273
2 728974 1712562 15°28'48.2" | 107°08'03.3" 1,241
3 729218 1712797 15°28'55.8" | 107°08'11.6" 1,309
4 730017 1712249 15°28'37.7" | 107°08'38.2" 1,386
5 730445 1712019 15°28'30.1" | 107°08'52.5" 1,386
6 731205 1712548 15°28'47.0" | 107°09'18.1" 1,407
SBS 1 723071 1710374 15°27'38.9" | 107°04'44.6" 1,299
2 723254 1710986 15°27'58.8" | 107°04'51.0" 1,270
3 722916 1711735 15°28'23.2" | 107°04'39.9" 1,347
4 722424 1712428 15°28'45.9" | 107°04'23.6" 1,422
5 722080 1713133 15°29'09.0" | 107°04'12.3" 1,446
6 722534 1713764 15°29'29.4" | 107°04'27.7" 1,405

General descriptions of the habitat types by survey block as below:

Survey Block General description of habitat types Localities
Habitat types found in the Survey block 1 were Upper
SB1 Evergreen Forest and degraded forest as some portions of Ban Dak Dom and

fallows and agricultural land were found in the central section Ban Dak Ta-ok.
of the survey block area.

Habitat types found in the survey block 2 were mainly Upper
Evergreen Forest and some degraded forest as some portions
of fallows and agricultural land were found in the southwest
section of the survey block.

SB2 Ban Dak Dom.

Habitat types found in the survey block 3 were mainly Upper
Evergreen Forest (as Montane Evergreen Forest is identified
SB3 for Phou Koungking) and some degraded forest as some Ban Dak Dreun
portions of fallows and agricultural land were found in the
southern section of the survey block.

Habitat types found in the Survey block 4 were Upper
Evergreen Forest (as Montane Evergreen Forest known Phou
SB4 Koungking) and some degraded forest as some portions of Ban Prao
fallows and agricultural land were found in the western
section of the survey block.

Habitat types found in the Survey block 5 were Upper

Evergreen Forest and largely degraded forest - ahigh portion Ban Prao and
of fallows and agricultural land were found mainly in the Ban Dak Kang
southern section of the Survey block.

SBS

For each survey block has 6 plant plots (0.1ha each) with a small plot (5x5m) for saplings,
and a smallest plot (2mx2m) for herbs and grasses.

33
Design for Data Collection by Sampling

Plant species and family, number of seedlings, and undergrowth vegetation were recorded
as moss, herbs, fern etc. Some important information such as tree species, tree family, its
DBH, total height and also specific type of climbers, shrubs, ferns, mosses, herbs and bamboo
species, including the number of clumps and its stems per clump. On that account, sampling
plant plot consists of 3 types of temporary plots as.

[

e Acircular sample plots with a radius of 17.85 meters
(or 0.1 ha): data of trees which are diameter at breast
height (DBH) > 10 centimeters were recorded. Other
significant information was recorded and measured such as
tree species, DBH, total height, timber quality and bamboo
species, including number of clumps and stems per clump.
e Square plots of 5x5 meters (25 square meters or 0.0025
ha) were established in the middle of the circular plots.
Information of small trees and/or saplings (trees whose
DBH < 10 centimeters and whose height >1.3 meters), tree
species, number of trees, and height, as well as NTFP

species were recorded from these plots.

e Square plots of 2x2 meters (4 square meters or 0.0004 ha) were established within
the larger square plots of 5x5 meters. Data concerning plant species, number of
seedlings, and undergrowth vegetation was recorded.

Descriptions of habitat and data of each survey block were collected using DAFORS form
as following:

Unique ID reference for the survey block
Plot size used; location with latitude and longitude coordinates.
Date and time of survey and Name of surveyors
General description of the vegetation:
o habitat types, dominant species of higher plants
© maximum and mean height of vegetation
o vegetation cover (%) and water cover (%)
o area of bare ground (%)
o for forest - approximate age and height of main canopy).
A condition score of each survey block.
Presence/absence of Red-listed species or other critical habitat triggers
Presence/absence of alien invasive species.
Additional remarks and comments (if necessary)
Photographs to show the location of the plot and to illustrate the habitat
type/key species present.

5 DAFOR: D - Dominant, A - Abundant, F - Frequent, O - Occasional, R - Rare.

34
In addition, during the dry season, additional information to support some important plant
species® such as flowers and fruits were collected. As well as obtained their distributions in
the survey area beyond the plant plots.

Specimen Collection

Specimens of some important plant species that could not be identified in the field are
essentially important which were used for further species identification and reference for
publication. The specimens were wrapped using newspapers and kept properly, most tree
leaves were kept in good shape. They are kept in suitable room condition in the Herbarium
of the Faculty of Forestry, NUoL with numbering (see Fig. 6b).

4.2.2 Threat Collection

All key threats found were recorded and photographed as to understand the current level of
threats for particular taxon, ecosystem and the survey area. Type of threats were recorded
where any evidences of timber logging e.g stumps, logs, camps, hunting camps, hunters,
gunshot, snares, people, cattle in forests etc.

4.2.3 Survey effort

Five survey blocks were defined and each SB of 16km2 (4km x 4km), covering the whole part
of the high priority area of biodiversity. For the terrestrial survey, a team of 13 personnels’
with other 4 assistants, made a total of 17 personnel which were divided into 3-4 sub-teams
at a time for each SB, but varied from survey block to survey block. As on average of the
survey effort in a total of 595 man-days for both wet and dry season or 119 man-days per
survey block. In addition, the survey effort with assistance from camera trapping which was
installed for 5 months (14/7-14/12) of 30 camera traps for 4,500 trap nights but
effectiveness of 71% of 3,233 trap nights®. Therefore, the survey effort is considered cover
well enough in the survey area (see Fig. 6a-1 & 6a-2).

4.3 DATA PREPARATION AND ANALYSIS

4.3.1 Data Preparation

All information gained from survey blocks and sampling plots were entered into data sheets
for making ease for basic analysis and data entry for any analysis program. For plant, a total
of 30 plant plots in 5 survey blocks as 6 plant plots were consolidated for each survey block
and present by survey block. Nonetheless, only the tree species with a size of DBH > 10 cm
were used for the analysis and made in number of the tree species listed in the DAFOR data
form. Although some non-tree species were not used for the analysis, they were cumulatively
listed for the total species account by plant plot (see Annex 1b).

© The important plant species are those defined globally threatened species as well as possible new species and
first records of Laos.

’ This figure excludes the botanic team

8 This figure excludes the camera traps of disfunction and partly function.

35
x -¥
7al000 vasone sa000) 7ss000
“4
'h
Vietnam
a
£
4
i
Scale: 1:40,000
ej 0 1 2km
= —_ =
744000 76000 e000 751000
: =
Legend
4% = BaseCamp ~=——— River / Stream [—__] Survey block (4hm)  [___] HCV
—_—™ — Te > Project area Con) istrict boundary

Figure 6a-1. Survey tracks of the survey area for Zone A - Eastern Zone
for Zone B - Northern Zone

Figure 6a-2. Survey tracks of the survey area

4.3.1.1 Species Identification

Species Identification: in general, all species encountered in the field, any evidences, photos
and specimens were identified, using field guides, double checked and discussed with
relevant experts when identification of the species were unsure. For flora, the plants were
identified using guidebooks. Some species which were not familiar their specimens were
collected to compare with specimens available at the herbarium of the National University
of Laos (NUoL), Faculty of Forestry. Specimens of plant species were collected, dried in oven,
piled in stack and numbered them according to the recording system of the Faculty of
Forestry’s Herbarium, NUoL which can be revisited for double checking in case of needs for
publishing (see Fig. 6b).

For some specimens of uncertainty were checked with international network of experts such
as the expert teams of Royal Botanic Garden of Edinburgh, Scotland; Kagoshima University
of Japan, Kyusu Open University, Singapore Botanic Garden, Da Lat University of Vietnam,
Forest Herbarium of Thailand and Kasetsart University of Thailand (see Annex 10), using
photos of the specimens - tree leaf structures for identification.

For first records of plants were checked with external experts and that still some ongoing as
some species need some additional supports such as fruits and flowers which were collected
and confirmed the same status. For the possible new species to science were checked with
external experts of these institutes as some of them were principally confirmed. These
possible new species will be officially adopted upon their publications and that will take for
2 years at least.

As well as the herpetofauna, specimens of some herpetofauna species were collected in
samples and tissue for DNA analysis and stored at the Faculty of Natural Sciences, NUoL.
These specimens - the possible new reptile species are in the process of shipping to North
Carolina Museum of Natural Sciences, USA, under the cooperation between NUoL and the
North Carolina Museum of Natural Sciences. For first and second records of reptiles were
checked with external experts and that still ongoing and in preparation for publication.

It will take time for DNA analysis, as these possible new species will be officially adopted
upon their publications and that will take for 2-3 years. Therefore, we prefer them for the
time being in the state of possible new species or first records of Laos for the report.

4.3.1.2 Species Records and Listing

The species records were made with GPS coordinates, mainly for important fauna and flora
as not only Globally Threatened (GT) species but also Near-Threatened and Endemic species
such as first records of Laos, second records of Laos and possible new species (see Annex 3).

The species recorded, including some of them from reliable village reports were listed for
the area and arranged by survey block and plant plot. Each species was checked if it is
globally threatened, nationally important, first records of Laos/ endemic species or possible
new species to science. The GT species were confirmed in the field can be listed in bold X
(see Table 14b), if only reliable village report can be also listed but not in bold X.
Figure 6b. Specimens of plants with numbering at NUoL

The list of fauna species in this report includes some few species from reliable village
reports? but the list of GT species did not include those GT species from village reports, the
GT species must be confirmed in the field. It is because the GT species are globally concerned
if there are with some reasonable populations” in the survey area some potential negative
impact on the species and their habitats must be described and precautioned as prevention
and mitigation measures must be in place.

4.3.2 Analysis

The spreadsheet data were used for basic calculations to obtain a list of species presence by
Survey block from direct field observations. This was used to obtain frequency of species
detection. As the species encountered were rated with an estimate for their current status of
low (+), medium (++) and high (+++), also gave if that was found in any evidence, seen or

° Reliable village report is the provisional data from local villagers with their confidences as it was reported from
more than one village with more villagers reported the species presence and so it was given a rate of at least
medium (M).

1° The species with a reasonable population for this context is meant that the species with some viable population
as frequency of encounters during the survey was not low — at least 3-4 encounters from short field visits.

39
detected during the surveys for Occasional (0), Frequent (F), Common (C); however, for the
village report of confidence was rated of Low (L), Medium (M), High (H).

For the plant species identifications were conducted in association with botanic networks
regionally and internationally. For the species status were analyzed using statistic
techniques to obtain density, frequency and abundance. The equations below were used to
develop a series of indices (Curtis and McIntosh, 1950):

Total number of individual tree species

Density (D) = (no/ha)

Total number of sampling plots studied

Total number of individual tree species
f Ps 100

Relative Density (RD) =

Total number of individuals of all species

Total number of sampling plots which species occurrred
Percentage Frequency (PF) = Ff sampling pi Pr X 100

Total number of sampling plots studied

Total number occurrence of tree species y 49

Relative Frequency (RF) =

Total number occurrence of all species

Total number of individual tree species

Abundance (AB) =

Total number of sampling plots of occurrence

For camera trapping, a free and open-source R package camtrapR was used for data analysis
using a new toolbox for flexible and efficient management of data generated in camera trap-
based wildlife studies. The result of the analysis was shown in abundance and frequency.

4.4 MATERIALS AND EQUIPMENT

Materials and equipment for the survey were binoculars (4 pairs), cameras (4 units) with
good shooting lens capacity, GPS (4 units), Camera trap (30 units), battery Alkaline (3A),
Field Guides (mammal, bird, reptile and plants), Data Forms (various forms for each sub-
team), absolute alcohol for reptiles, torches, snake tongs, poles (15m) for tree leave
collection, scoop nets, newspapers for plant specimen collection, plastic bags, gloves, tents,
camps etc.

40
5 FINDINGS OF THE ASSESSMENT

5.1 HABITATS

The whole survey area was mainly Evergreen Forest with sub-forest type to Upper
Evergreen Forest since its elevation above 1,000m a.s.l., and specially for the elevation of

41
above 1,500m was Montane Forest. The forest habitats of the survey blocks were mainly
original forest but some portions of the area were degraded as considered secondary forest
and fallows which were found in patterns, including some small coffee plantation in the SB1,
and agricultural land - shifting cultivation.

5.1.1 Habitats of Survey block 1 (Southern Annamite)

Habitat types found in the Survey block 1 were Upper Evergreen Forest (UEF) and degraded
forest as some portions of fallows and agricultural land were found partly in the central
section of the survey block, along the road. The pave road from Dak Cheung town to Lao-
Vietnam Checkpoint (Dak Ta-ok!") runs through the north portion of this survey block. The
original forest was found on east, northeast and northwest of the Survey block. The most
relevant villages in the SB1 were Ban Dak Dom, Dak Ta-ok and 1 military camp. Photos of the
forests and forest habitats were taken from the SB1 (see Fig. 7), with examples of forest
structures and forest characteristics shown in location numbers from 1.1 to 1.6 accordingly
(see Fig. 8a; Annex 5).

Figure 7. Survey block 1 and 2 with numbers of forest habitat conditions

11 This border checkpoint (Dak Ta-ok) is a local checkpoint but it is under the process for upgrading to an international
checkpoint.

42
Figure 8a. Survey block 1 with examples of forest structures

5.1.2 Habitats of Survey block 2 (Southern Annamite)

Habitat types found in the survey block 2 were mainly Upper Evergreen Forest with some
portions of secondary forest and degraded forest as fallows and agricultural land were found
in the southwest section of the Survey block (see Fig. 7), with examples of forest structures
shown in location numbers from 2.1 to 2.6 accordingly (see Fig. 8b).

Figure 8b. Survey block 2 with examples of forest structures

43
5.1.3 Habitats of Survey block 3 (Phou Koungking - East)

Habitat types found in the survey block 3 were mainly UEF, partly Montane Evergreen Forest
in the upper part of the mountain known Phou Koungking and some degraded forest as some
portions of fallows and agricultural land were found in the southern section of the Survey
block (see Fig. 9 and 10) , with examples of forest structures shown in location numbers from
3.1 to 3.6 accordingly (see Fig. 10a).

5.1.4 Habitats of Survey block 4 (Phou Koungking - West)

Habitat types found in the survey block 4 were mainly UEF, partly Montane Evergreen Forest
in the upper part of the mountain known Phou Koungking as well as some degraded forest
as some portions of fallows and agricultural land were found in the western section of the
Survey block (see Fig. 9), with examples of forest structures shown in location numbers from
4.1 to 4.6 accordingly (see Fig. 10b).

5.1.5 Habitats of Survey block 5 (Phou Yai)

Habitat types found in the survey block 5 were mainly UEF with some small portion of Pine
forest and largely degraded forest - high portion of fallows and agricultural land were found
mainly in the southern section of the Survey block (see Fig. 9 and 10), with examples of forest
structures shown in location numbers from 5.1 to 5.6 accordingly (see Fig. 10c).

Figure 9. Survey block 3, 4 and 5 with numbers of forest habitat conditions

44
Figure 10b. Survey block 4 with examples of forest structures

45
Figure 10c. Survey block 5 with examples of forest structures

5.2 OVERVALL FINDINGS OF FLORA AND FAUNA SPECIES

Wildlife and flora species were recorded in the survey area, made a total of 653 species (115
fauna, and 538 flora species), of which, 44 mammals, 29 reptiles and 42 amphibians.
However, only tree species count made a total of 365 species (115 fauna, and 250 tree
species), of which, 44 mammals, 29 reptiles and 42 amphibians (see Table 4). Therefore, 250
tree species were recorded for plant analysis, the rest were non-tree species count and some
were partly outside the plant plots within the Survey blocks and they were not used for the
plant analysis. This figure for the fauna species included some species from reliable village
reports such as Python and Cobra that the local villagers used to collect them.

The number of species encounters in the survey area which were divided by different taxa
on different categories for species in a total, field confirmed, globally threatened species and
the species were photographed (see Annex 2).

A total of 23 Globally Threatened species were confirmed in the field as 14 mammal, 6
reptiles, 1 amphibian and 2 plant species. Other GT species were listed from the village
interviews with insufficient provisional information and not confirmed for the GT list such
as Elongate Tortoise, Keeled Box Turtle, Asiatic soft-shell turtle, Dhole, Binturong and Pygmy
Loris.

Plant: A total of 626 records, representing 538 species from 178 families (including non-tree
species), of which 250 tree species and 58 families were recorded. The numbers of species
count also included some species were found outside the plant plots to generate a full list of
plants in the perspective survey area. Non-tree species were just counted but not used for
the analysis.

46
Table 4. Summary of wildlife and tree species by taxon category and survey block

Taney wa Taney wen Taam Tay tka
~~

3 3|2 3\3 HE: 2
ene gwee) [72 72 | oe os [32 2 [20 2
ava
Imammat | 37 wis 4 [a0 16 [a2 6
repute [10 8 [a 7 [at ale 8
lamphiien | 43 13 [2 2 [a 16 [a6 3
|Fish
row [asa 109 [a7 101 | 10 7s [03 a

Remarks: GT reptile species from the reliable village reports were not included on the GT confirmed list here.

The result showed that the Rubiaceae, Lauraceae and Fagaceae, Annonaceae and Febaceae
were the dominant families with 83 species. Tree species richness was found in lower
elevation such as SB1 and SB2 as ca. 72 and 68 species per hectare whereas higher elevation
such as SB5, SB3 and SB4 were relatively low species richness: 50, 32 and 28 species,
respectively. A total of only 2 Globally Threatened species were identified in the survey
blocks (see Fig. 11a). Excitingly, 10 possible new species to science were recorded, and 29
first records of Laos were found in the survey blocks, mainly in Survey block 2 (see Table 5c,
Fig. 11b and 11¢c).

Mammal: a total of 59 mammal species were reported for their presence but only 44 species
(14 GT) were confirmed their presence in the Survey blocks. The fauna species that were
directly confirmed in the field with evidences from the field assessment, both direct
observation, evidences of tracks, dropping and feeding sites which were photographed (see
Fig. 12a, Annex 6 and 7) and many of them from camera trapping (see Fig. 12b and 12c, and
Annex 7). A majority of the GT mammal species were of a low population, except Pangolins
in the survey block 2 and Chinese Serow in the survey block 3 and 4. As 13 globally
threatened mammal species were directly confirmed in the field: Northern buff-cheeked
Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus, CR),
Chinese Pangolin (Manis Pentadactyla, VU), Sunda Pangolin (Manis javanicus, CR), Stump-
tailed Macaque (Macaca arctoides, VU), Northern Pig-tailed Macaque (Macaca leonina, VU),
Sambar (Rusa unicolar, VU), Chinese Serow (Capricornis milneedwardsii, VU), Sun Bear
(Helarctos malayanus, VU) and Asiatic Black Bear (Ursus thibetanus, VU), Great Hog Badger
(Arctonyx collaris, VU and Smooth-coated Otter (Lutrogale perspicillata, VU).

47
A. EN, and First Record: Zingiber mellis; B. VU: Pittosporum pauciflorum; C. NT: Pinus dalatensis; D-E. Data
Deficient (DD): D. Quercus thorelii and E. Stewartia laotica; F-I. Least Concern species (LC): F. llex chapaensis;
G. Symplocos wikstroemiifolia; H. Anneslea fragrans; and |. Dacrycarpus imbricatus.

Figure 11a. Some globally and near-threatened plant species

48
<a |

SP No.¥877 (néw record, )yplt: 1184, SB 2p

‘ AN % E
A: “Polygelaceae Xtathomludlurn, BaEricaceae Vac,
SP NGA{74 (newSpiials T4849 SB! 2; SPNo1141 (aéw sp

Figure 11c. Some possible new plant species of Laos from Dak Cheung

49
Sambar Deer (VU), tracks, SB3

Ned

Sun Bear (VU), claw marks on tree, SB2

Figure 12a. Some photos and evidences of important mammal species

Yet, some other GT species were reported but insufficient support information from the field
survey to confirm their presence such as Annamite Striped Rabbit (Negolagus timminsi, EN),
Indochinese Silvered Leaf Monkey (Trachypethicus germaini, EN), Binturong (Arctictis
binturong, VU) and Pygmy Slow Loris (Nycticebus pygmaeus, EN). Overall, populations of the
mammal species in the survey area are low except some reasonable populations of Pangolins
in the SB2 and Chinese Serow in SB3 & SB4. More wildlife species were recorded from
camera trapping (see Annex 7), with some photographs including some important bird
species (see Fig. 12b and 12c).

Herpetology: a total of 71 herpetofauna species, of which 42 amphibian and 29 reptile species
were confirmed from the field surveys. There were 2 GT species of herpetofauna confirmed
from the field as Red River Krait (Bungarus slowinskii, VU) in SB2 and Serrate Frilled Treefrog
(Kurixalus cf gryllus, VU) in SB4. Interestingly, 4 reptile species were first record of Laos, 2
reptile species were second record of Laos and 3 species have not been described yet, they
are possible new species to science (see Fig. 13a and 13b).

50
=

Arinamite Muntjac Edktern

| Hog Badger,(vu)

HJ 08.16.2021 20:33:37
Figure 12c. Owston’s Civet (EN) and dropping of Smooth-coated Otter

51
A. Serrated Frilled Treefrog Kurixalus cf. gryllus (VU) — first record in Laos; B. Truong Son Bug-eyed Frog Theloderma
truongsonense — first record in Laos; C. Horned Bush frog Gracixalus supercornutu; D. Green snake Trimeresurus vogeli;
E. Spiny torrent frog Amolops spinapectoralis — first record in Laos; F. Limnonectes cf. poilani— first record in Laos; G.
Mountain wolf snake Lycodon ruhstrati; H. Green tree frog Zhangixalus feae; |. Han's Horned Frog Ophrynophryne
hansi; J. Inger's treefrog Rhacophorus robertingeri; K. Ophrynophryne cf. poilani; L. Xenophrys cf. maosonensis

Figure 13a. Some first records of herpetofauna species from Dak Cheung

Carapace of Impressed Tortoise and Chinese Soft-shell Turtle (VU)

Figure 13b. Some photos of turtles from the villages

52
